Citation Nr: 1330994	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  11-07 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable evaluation for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from September 1965 to July 1969.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for hearing loss in the left ear assigning a noncompensable (i.e., 0 percent) rating, effective February 5, 2010; and denied service connection for right ear hearing loss.  In August 2011, the Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing at the RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for right ear hearing loss and a rating higher than 0 percent for his service-connected left ear hearing loss.  A VA examination was provided in April 2010 showing hearing loss in both ears for VA purposes.  However, the examiner only determined that the left ear hearing loss was related to acoustic trauma in service, as there was no shift in auditory thresholds in the right ear during service.

The Veteran testified at the April 2010 Board hearing, however, that he experienced hearing loss in both ears since his separation from military service.  He recalled that he applied for a job in the airport in 1969 or 1970 right after service but was turned down because his hearing was not good enough.  He did not recall the name of the agency, however.  

The Veteran is competent to report that he has experienced hearing loss in both ears since his military service.  Therefore, his lay statements regarding continuity of symptomatology since service need to be considered by any examiner who issues an etiology opinion on his hearing loss.  It does not appear that the VA examiner who provided the opinion in April 2010 considered the Veteran's lay statements regarding his continuity of symptomatology in both of his ears since military service.  Military noise exposure has been conceded, as he has been granted service connection for left ear hearing loss and tinnitus.  Thus, another opinion should be provided with consideration of the Veteran's lay statements concerning his continued symptomatology since service.

With respect to the left ear hearing loss, the Veteran testified that his hearing loss had worsened since he was last evaluated in April 2010.  See Board hearing transcript, p. 9.  Therefore, the audiological evaluation provided should also address the present severity of the left ear hearing loss.

In addition the Veteran has indicated that he receives ongoing VA treatment for his hearing loss.  Any relevant records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any relevant VA treatment records from the Cleveland, OH VA treatment facilities dated since 1969 to present.  If efforts to obtain the records are unsuccessful, make a formal finding on the unavailability of these records and notify the Veteran of this and explain any further actions VA will take regarding his claims.  38 C.F.R. § 3.159(c)(2), (e)(1).

2.  Following the completion of the above, schedule the Veteran for a VA audiological examination.  The claims file must be made available to, and reviewed by, the examiner.  

Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted.  The results of puretone threshold testing for 500, 1000, 2000, 3000, and 4000 Hertz and speech recognition testing using the Maryland CNC test are to be reported.

The examiner should conduct a thorough audiological evaluation.  The examiner must also provide a full description of the functional effects caused by the bilateral hearing loss. 

In addition the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that his right ear hearing loss had its clinical onset during active service, within one year of service separation, or is related to any in-service disease, event, or injury, including noise exposure from working on the flight line in the Air Force and being exposed to single and multi-engine jet planes.  

In providing this opinion, the examiner should acknowledge the Veteran's exposure to acoustic trauma in service as being conceded, and also should address his lay statements regarding a continuity of symptomatology since service including his applying for a job in 1969 or 1970 and being turned down due to his hearing loss.  

The examiner also should note that the fact that there was no diagnosis of hearing loss in service is not, by itself, a sufficient reason to deny service connection for hearing loss.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Ensure the examiner's opinions are responsive to the questions asked.  If not, take corrective action.  38 C.F.R. § 4.2.

4.  Then readjudicate the claims in light of the additional evidence.  If any claim is not granted to the Veteran's satisfaction, send him and his representative another SSOC and provide time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

